Lewis, Chief Justice:
This action to recover property damages arose out of a tractor automobile collision — the tractor being operated by appellant’s employee and the automobile by one Merritt (eliminated from the case because of a settlement covenant) who, it is alleged was engaged at the time in a race with respondent Ranger. Ranger’s vehicle was in front of Merritt, proceeding in the same direction, and safely passed appellant’s tractor. A few seconds after respondent Ranger passed the tractor, the collision occurred.
The trial judge properly held that, since respondent’s vehicle was not physically involved in the collision, liability of respondent, if any, under this record, had to rest upon proof that the vehicles of respondent and Merritt were engaged in a race at the time. Finding that there was insufficient, evidence *50to raise a jury issue as to the allegations of racing, the trial judge directed a verdict in favor of respondent.
There is no claim that there was any testimony to establish an agreement to race. In order to establish the allegations of racing, appellant relied solely upon (1) estimates of the speed of respondent’s vehicle and (2) a statement allegedly made to an officer by Merritt at the scene of the collision to the effect, “It was my (Merritt’s) fault, I was playing catch-up.”
Estimates of respondent’s speed ranged from 55 m.p.h., possibly 60, by him to 75 or 80 m.p.h. by the tractor driver. The fact alone that two vehicles, proceeding in the same direction, one following the other, are traveling at excessive speeds does not establish that they are engaged in a race. If so, common experience teaches that many motorists would become liable for damages incurred in wrecks simply because they were proceeding at a fast rate in close proximity to another vehicle which was involved in a collision.
Neither was the hearsay statement of Merritt to the officer, if properly admitted, that he was playing “catch-up,” sufficient to establish that respondent was racing. The fact that Merritt was “playing catch-up” was of no probative value in establishing that respondent was racing in an attempt to keep him from overtaking. There is a total lack of any evidence in this record reasonably tending to establish by communication or concert of action that respondent was engaged in a contest of speed with Merritt so as to render respondent liable for the damages caused by Merritt’s negligent acts in colliding with appellant’s tractor.
The judgment is accordingly affirmed.
Littlejohn and Gregory, JJ., concur.
Ness and Harwell, JJ., dissent.